Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Vendor and purchaser, § 352*—when evidence insufficient to establish breach of contract to convey land. In a suit for damages on account of defendants’ breach of contract to convey land to plaintiff, where a deed appearing to be in proper form was executed and delivered to plaintiff, evidence held insufficient to establish a breach of the contract. 2. Vendor and purchaser, § 352*—when letter from registrar of deeds in State in which land located inadmissible. Letter from registrar of deeds in another State in which he said that the plat of the property mentioned in deed which w.as returned therewith, had not been recorded, held not to be competent evidence in an action for breach of contract to convey the land described in such deed. 3. Vendor and purchaser, § 352*—when unrecorded plat admissible in action for breach of contract to convey land. An unrecorded plat of a subdivision of land whereon lots alleged to have been conveyed to plaintiff could be identified, held competent evidence in suit for breach of contract to convey such lots and to have been improperly stricken from the record.